Citation Nr: 1037074	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for upper and lower 
respiratory disabilities, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

3. Entitlement to service connection for skin rashes), to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a disability manifested 
by fatigue, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

5.  Entitlement to service connection for stress, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for sleep disturbances, to 
include as a qualifying chronic disability under 
38 C.F.R. § 3.317. 

7.  Whether new and material evidence has been received to reopen 
service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1974 to July 1978, from September 1978 to September 1980, 
and from January 1981 to February 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of February, May, July 2005, and May 2008 rating decisions 
of the Manila, the Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for IBS, skin rashes, and 
disabilities manifested by fatigue, stress, upper and lower 
respiratory disabilities, and sleep disturbances and de novo 
review of the claim of service connection for hemorrhoids are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  Service connection for hemorrhoids was denied by the RO in a 
February 1996 rating action on the basis that, while rectal 
bleeding was noted during service, clinical examination failed to 
demonstrate the presence of hemorrhoids.  The Veteran was 
notified of this action and of his appellate rights, but did not 
file a timely appeal.

2.  Since the February 1996 rating decision denying service 
connection for hemorrhoids, the additional evidence, not 
previously considered, includes current demonstration of 
hemorrhoids, and thus relates to an unestablished fact of current 
disability that is necessary to substantiate the claim, so raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1996 rating decision denial of service 
connection for hemorrhoids became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

2.  New and material evidence has been received to reopen service 
connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to their initial 
adjudication.  An October 2004 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  A March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged has not arranged for a VA examination, but the duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach until a previously denied claim is 
reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  This will be addressed in the 
remand portion of the decision.  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection, generally, 
there must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1990).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Reopening Service Connection for Hemorrhoids 

Service connection for hemorrhoids was first denied by the RO in 
a February 1996 rating decision on the basis that while rectal 
bleeding was noted during service, clinical examination failed to 
demonstrate the presence of hemorrhoids.  By letter issued that 
month, the Veteran was notified of the rating decision and of his 
appellate rights.  Because the Veteran did not appeal this 
determination, it became a final decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

In September 2004, the Veteran filed a claim to reopen service 
connection for a hemorrhoids.  In such cases where there is a 
prior final decision it must first be determined whether or not 
new and material evidence has been received such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105. 

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence of record at the time of the February 1996 
rating decision denial of service connection for hemorrhoids 
included the Veteran's STRs, which showed evidence of rectal 
bleeding and questionable history of hemorrhoids in 1990 and 
1994, and a November 1995 VA compensation examination that 
included a diagnosis of history of hemorrhoids, but no 
confirmation of the disease since the Veteran had refused to 
undergo a proctosigmoidoscopy.  Service connection was denied as 
hemorrhoids were not clinically confirmed in the record.  

In support of the application to reopen, the Veteran has 
submitted a September 2006 statement from a private physician 
that includes a reference to hemorrhoids on colonoscopy performed 
in March 2006.  

The Board finds that, since the February 1996 rating decision 
denying service connection for hemorrhoids, the additional 
evidence, not previously considered, relates to an unestablished 
fact regarding the current disability of hemorrhoids.  The 
February 1996 denial was based upon the fact that there was no 
current demonstration of the disability.  The September 2006 
statement provides some evidence of the current existence of 
hemorrhoids.  For this reason, the Board finds that new and 
material evidence has been received to reopen service connection 
for hemorrhoids.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, service 
connection for hemorrhoids is reopened.  




REMAND

Having found that the claim for service connection for 
hemorrhoids has been reopened, the claim must now be reviewed on 
the merits.  The record shows that the Veteran was not noted to 
have hemorrhoids at the time of the February 1996 denial, but 
that there is now current evidence of the disability.  The 
records shows evidence of rectal bleeding during service.  The 
record does not show that the Veteran was examined by VA to 
ascertain the presence, nature, and likely etiology of his 
hemorrhoids.  The circumstances described above meet the "low 
threshold" criteria for when a VA examination to secure medical 
nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Regarding the claims for service connection for disabilities 
manifested by fatigue, stress, skin rashes, and sleep 
disturbances, it is noted that the Persian Gulf evaluations that 
have been afforded to the Veteran have not discussed the presence 
or absence of these disabilities, or, if present, the likely 
etiologies.  While the claim is in remand status, these 
examinations should be performed.  

Regarding the remaining issues on appeal of service connection 
for IBS and respiratory disorders, the Veteran was furnished a 
Statement of the Case (SOC) in December 2006.  Subsequently, 
medical evidence, including VA outpatient treatment records and 
VA compensation examinations dated in April and May 2008, were 
associated with the claims file.  As the RO has not furnished the 
Veteran or his representative with a Supplemental Statement of 
the Case (SSOC) after association of this evidence, a SSOC should 
be provided.  38 C.F.R. § 19.31 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA 
examination of the Veteran to ascertain 
the presence, nature, and likely etiology 
of his current hemorrhoids.  The examiner 
should review the  pertinent documents, 
including the STR's, and VA and private 
treatment records and examination reports, 
in conjunction with the examination.  
Based on such records review, history, and 
examination of the Veteran, the examiner 
is asked to provide an opinion regarding 
whether the Veteran currently demonstrates 
hemorrhoids and, if so, is it at least as 
likely as not (probability of 50 percent 
or more) that currently diagnosed 
hemorrhoids are related to rectal bleeding 
noted during service?  

2.  The RO/AMC should arrange for the Veteran to 
undergo a VA examination to ascertain the 
current nature and extent of any disabilities 
manifested by chronic bowel symptoms, 
respiratory disorder, fatigue, stress, sleep 
disturbances, or skin rashes.  For any 
disability diagnosed, the examiner should render 
an opinion regarding whether it is at least as 
likely as not (probability 50 percent or more) 
that any disability manifested by chronic bowel 
symptoms, respiratory disorder, fatigue, stress, 
sleep disturbance, or skin rashes that is 
related to service.  The relevant documents in 
the claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide complete rationale for 
all conclusions reached.  

3.  The RO/AMC should then readjudicate 
these claims, including under the 
presumptive legal theory of qualifying 
chronic disabilities (which includes 
undiagnosed illnesses) under 38 C.F.R. 
§ 3.317.  If any issue remains denied, the 
RO should issue an appropriate 
supplemental statement of the case as to 
all issues on appeal, and should afford 
the Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


